£2,^7-03,02,oi
March    13,       2015

Abel    Acosta,         Clerk
Court of       Criminal          Appeals
Supreme Court Building
P.O.    Box 12308,             Capital Station
Austin,       TX    78711

        Re:    Motion For Rehearing                                  COURT OF CRIMINAL APPEALS
               Ex parte Hansley
               WR-82,887-03                                                        19 2015
Dear    Clerk:


        Please          find      enclosed    for    filing the originaTL'""an"d one un
bound     copy          of my pro se MOTION FOR REHEARING/REINSTATEMENT FROM
THE    DISMISSAL          OF    APPLICATION'FOR     WRIT   OF   HABEAS   CORPUS.


     Please  indicate   the  date  of  filing on the enclosed copy
of  this  cover  letter   and return the same to me in the postage
paid envelope provided for your use.

Respectfully,


^ti^U^'^W^
Michael       S.      nsley
                    Hansley              [/
Clements       Unit       -    1815497
9601 Spur 591
Amarillo,          TX   79107-9606

cc .

file
encls.
March    13,    2015

Abel    Acosts,       Clerk
Court of Criminal Appeals
Supreme Court Building
P.O. Box 12308, Capital Station
Austin,       TX 78711

        Re:    Motion For Rehearing
               Ex parte Hansley
               WR-82,887-03

Dear    Clerk:

        Please        find     enclosed   for    filing the original and one un
bound     copy        Of my pro se MOTION FOR REHEARING/REINSTATEMENT FROM
THE    DISMISSAL       OF    APPLICATION FOR    WRIT   OF   HABEAS   CORPUS.

     Please  indicate   the  date  of  filing on the enclosed copy
of     this
          cover  letter   and return the same to me in the postage
paid envelope provided for your use-

Respectfully,



Michael S. Hansley
Clements       Unit    -    18.15497
9601 Spur 591
Amarillo,       TX    79107-9606

cc.

file
ends.
                                          NO:       WR-82,887-03

                                                     IN    THE


                                     COURT     OF    CRIMINAL            APPEALS


                                                    OF    TEXAS




                                       MICHAEL       SHAYNE         HANSLEY,


                                                  Petitioner,

                                                          v.                              MOTION DENIED
             I                           THE      STATE     OF      TEXAS,
 forwarded           to     this       court           on or about the 13th day of February,

 2015.


         3.         On     March       4,       2015    this Court dismissed without written

 order        the        application for writ of habeas corpus for a rule 73.1

 Texas        Rules        of     Appellate             Procedure             procedural     violation for

 exceeding the 50-page limit of a non-computer generated memorandum

 of law in support of the application.

                                      B.    ARGUMENT          &   AUTHORITIES


         4.         The     Court of Criminal Appeals should grant a rehearing
 and     reinstate              the    application                for        writ    of habeas corpus for

 an     adequate          review           of     the     unconstitutional               claims presented
 therein.


         5.      Dismissal             of the application for writ of habeas corpus
 for non-compliance with rule 73.1 of the Texas Rules of Appellate
. Procedure (TRAP) is                  not       the      appropriate               method   in accordance

 with     handling          a pro se application when the trial court refused
 to     rule    on        the         pro se filed                Motion To Exceed the Page Limit
 as     indicated          by     the        transcript presented to this Court..                      The
 Applicant          cannot        force the trial court to rule on filed motions
 before it.          The trial              court        does          not    have     the   discretion to
 refuse to rule. In re Shredder Co., 225 S.W.3d 676, 679 (Tex.App.-
 El paso 2006, orig. proceeding.).

        6.      Applicant             complied           with          all     requirements      by filing
the appropriate motions with the convicting                                         court.   Rule 73.1(d).
The     trial        court        refused           to    rule and prevented Applicant from
correcting           the        page limit requirement prior to the clerk filing
the same with this Court.




                                                       Page       2.
        7.         In        the     two       filed        Motions         requesting        to exceed the

page     limits              (See trnscript pgs. 386, 393) and established "good

cause"        to        exceed           the     page       limit.      However,          the court refused

to rule on any filings.                        Id.       Shredder.-

        8.         A     total           miscarriage             of justice is established in the

unconstitutional                    conviction             of     applicant which is clearly pre

sented        in        the        application.                 Coleman v. Thompson,              501 U.S. 722

(1991);        Murray v. Carrier, 477 U.S. 478                               (1986).       The trial court

has     refused              to     correct          a     clear      error of law and process and

the     same           has        been     presented             to this Court of which Applicant

is      respectfully                 requesting             to be reinstated and ruling on the
merits be given.

                                                     C.    PRAYER.


        9.         Wherefore,              for       these        reasons     stated in this motion,

Applicant           respectfully                 asks           the   Court of Criminal Appeals to
grant        this       motion           and     reinstate            the    Application for writ of
habeas corpus and issue a ruling on the merits.

                                                                        Respectfully submitted,


                                                                        Michael S. Hansley,"
                                                                        Clements Unit-18154^7
                                                                        9601 Spur 591
                                                                        Amarillo,          TX 79107-9606
                                                                        Pro    se
                                                                        March       13,    2015




                                                         Page 3,
                                       VERIFICATION


        My    name     is    Michael      S.    Hansley and I have read the above

motion       for     rehearing/reinstatement.            -Pursuant       to    Rule   79 of

the     Texas      Rules of Appellate Procedure.the court has not denied

the     Application         For    Writ    of    Habeas Corpus         under 79.2(d) and

a     rehearing       is    appropriate.        All   stated facts therein are true

and     correct       and this motion is filed within the 15-day alowance

for     filing       by placing the same in the Bill Clements Unit prison

mail system on this 13th day of March 2015.

                                  CERTIFICATE    OF   SERVICE


        Service       was    accomplished        by placing a true and exact copy

of     this instrument in the Bill Clements unit prison mail system,
postage paid on this.13th day of March,                  2015,       addressed to:

Rebecca      Klaren
Assistant District' Attorney
600 59th Street, Suite-1001
Galveston, TX 77551




                                                         Michael Shayne Hansley
                                                         Clements      Unit-181.5497
                                                         9601 Spur 591
                                                         Amarillo,      TX    79107-9606
                                                         Pro    se




                                          Page 4.
                                      NO:       WR-82,887-03

                                                 IN    THE


                               COURT       OF   CRIMINAL              APPEALS


                                                OF    TEXAS




                                   MICHAEL      SHAYNE           HANSLEY/


                                            Petitioner,

                                                      v.



                                     THE    STATE          OF    TEXAS,

                                            Respondent.



                   MOTIOK FOR EEeEAMIMG/REIN3TAl'EME13T FROM THE
             DISMISSAL OF APPLICATION FOR WRIT OF HABEAS CORPUS



       Petitioner/Applicant,                    Michael           Shayne Hansley,         submits this

motion       for     rehearing/reinstatement                          asking     the    Texas Court of

Criminal       Appeals        to     reconsider                 its        dismissal    of the pro se

application          for writ of habeas corpus and with respeefct thereto,

will show the following:

                                       A.       INTRODUCTION


       1.      Applicant           filed        his        pro        se     application for writ of

habeas       corpus     seeking        relief              from        the     judgment"in the 212Th

Judicial           District        Count        of     Galveston              County,   Texas in cause

numbers      ll-CR-1177,       ll-CR-1178,             and       ll-CR-1179.

       2.      On February           10,    2015,          the trial court•entered an order

with     a    general     denial           of        all        relief sought and the same was



                                                 Page 1.
forwarded           to        this     court           on or about the 13th day of February,

2015.


        3.         On     March        4,       2015    this       Court       dismissed     without   written

order        the        application for writ of habeas corpus for a rule 73.1

Texas        Rules        of        Appellate           Procedure              procedural      violation for

exceeding the 50-page limit of a non-computer generated memorandum

of law in support of the application.

                                      B.    ARGUMENT          &    AUTHORITIES


        4.         The        Court of Criminal Appeals should grant a rehearing

and     reinstate              the     application                 for     writ       of habeas corpus for

an     adequate           review           of     the        unconstitutional              claims presented

therein.


        5.         Dismissal           of the application for writ of habeas corpus

for non-compliance with rule 73.1 of the Texas Rules of Appellate

Procedure (TRAP) is                    not        the        appropriate           method     in accordance

with     handling              a pro se application when the trial court refused

to     rule        on     the         pro se filed                 Motion To Exceed the Page Limit

as     indicated              by     the        transcript presented to this Court..                      The

Applicant           cannot           force the trial court to rule on fi&&d motions

before it.              The trial           court           does    not        have    the    discretion to

refuse to rule. In re Shredder Co., 225 S.W.3d 676/ 679 (Tex.App.-
El paso 2006, orig. proceeding.).

        6.         Applicant           complied             with         all    requirements      by filing

the appropriate motions withtyie convicting                                       court.      Rule 73.1(d).

The     trial           court        refused           to     rule and prevented Applicant from

correcting              the        page limit requirement prior to the clerk filing
the    same with this Court.




                                                       Page 2.
       7.        In        the     two       filed      Motions      requesting            to exceed the

page     limits            (See trnscript pgs. 386/ 393) and established "good

cause"      to        exceed           the     page     limit.      However,     the court refused

to rule on any filings.                       Id. Shredder.

       8.        A     total           miscarriage          of justice is established in the

unconstitutional                  conviction           of     applicant which is clearly pre

sented      in        the        application.               Coleman v. Thompson,            501 U.S. 722

(1991);       Murray v. Carrier, 477 U.S. 478 (1986).         The trial court

has    refused             to     correct, a           clear      error of     law and process and

the    same          has        been     presented           to this Court of v/hich Applicant

is     respectfully                requesting           to be reinstated and ruling on the

merits be given.

                                                 C.    PRAYER.


       9.        Wherefore,              for     these        reasons     stated in this motion,

Applicant            respectfully               asks        the   Court of Criminal Appeals to

grant       this       motion           and     reinstate         the   Application for writ of
habeas corpus and issue a ruling on the merits.

                                                                    Respectfully submitted,


                                                                    Michaii S. Hansley.,
                                                                    Clements         Unit-1815497
                                                                    9601 Spur 591.
                                                                    Amarillo,         TX   79107-9606
                                                                    Pro   se
                                                                    March      13,    2015




                                                      Page 3.
                                       VERIFICATION


        My    name     is    Michael      S.    Hansley and I have read the above

motion       for     rehearing/reinstatement-            Pursuant        to   Rule   79 of

the     Texas      Rules of Appellate Procedure the court has not denied

the     Application         For    Writ    of    Habeas Corpus         under 79.2(d) and

a     rehearing       is    appropriate.        All   stated facts therein are true

and     correct       and this motion is filed within the 15-day alowance

for     filing       by placing the same in the Bill Clements Unit prison

mail system on this 13th day of March 2015.

                                  CERTIFICATE    OF   SERVICE


        Service       was    accomplished        by placing a true and exact copy

of     this instrument in the Bill Clements unit prison mail system,

postage paid on this 13th day of March,                   2015,      addressed to:

Rebecca      Klaren
Assistant District Attorney
600 59th Street, Suite 1001
Galveston, TX 77551




                                                         Michael Shayne Hansley
                                                          Clements      Unit-1815497
                                                          9601 Spur 591
                                                          Amarillo/      TX   79107-9606
                                                         Pro    se




                                           Page 4.